Hurlbutt, J.P., and Gorski, J. (dissenting).
We respectfully dissent. In our view, plaintiff raised issues of fact whether the shooting was foreseeable and whether reasonable measures could have prevented it. “A landowner has a duty to take reasonable precautions to secure its premises if it knows or has reason to know from past experience ‘that there is a likelihood of conduct on the part of third persons . . . which is likely to endanger the safety’ of users of the premises” (Di Ponzio v Riordan, 224 AD2d 139, 142 [1996], affd 89 NY2d 578 [1997]). “To recover damages from an owner of real property for injuries caused by the acts of criminals on the premises, a plaintiff must produce evidence indicating that the owner knew or should have known of the probability of conduct on the part of third persons which was likely to endanger the safety of those lawfully on the premises” (Farrell v Vega, 303 AD2d 716, 716-717 [2003]). “There is no requirement . . . that the past experience relied on to establish foreseeability be of criminal activity at the exact location where plaintiff was harmed or that it be of the same type of criminal conduct to which plaintiff was subjected” (Jacqueline S. v City of New York, 81 NY2d 288, 294 [1993], rearg denied 82 NY2d 749 [1993]).
By submitting evidence of increased criminal activity in and around defendant’s campus prior to the shooting, plaintiff raised an issue of fact whether the shooting was foreseeable. Moreover, the record establishes that, on the night that the shooting took place, campus security was operating a “Heightened Security Detail” due to a recent rash of criminal activity on campus, *1275which tends to show that defendant was aware of an increased risk of violent crime. Despite that knowledge, campus security had only one officer on duty patrolling the area where the shooting occurred, a fraternity quad where four parties were ongoing. At the time of the shooting, that patrol officer was off-site completing paperwork. Thus, plaintiff raised an issue of fact whether the security provided was adequate under the circumstances.
Whether a greater security presence on the fraternity quad would have prevented the shooting is likewise an issue of fact for trial. “Proximate cause is almost invariably a factual issue [and] . . . only extraordinary intervening acts which are not foreseeable in the normal course of events may serve as a basis for ruling as a matter of law that the chain of causation has been broken” (Monell v City of New York, 84 AD2d 717, 718 [1981]). The shooting did not occur in a sudden burst of violence. Plaintiff and his friends had a confrontation with the shooter and his friends when one of the shooter’s friends punched one of plaintiff’s friends in the fraternity quad. Plaintiff submitted evidence establishing that, prior to the punch, there was “yelling,” and it was reported that the shooter and his friends were “kicking cans, talking loudly, and yelling racial slurs,” all of which would have attracted the attention of a security guard had there been one patrolling the fraternity quad. Plaintiff also submitted evidence establishing that, after the first punch was thrown, plaintiffs friends were rolling on the ground fighting with two of the shooter’s friends. Plaintiff was trying to keep the shooter’s two other friends from entering the fray when a gun was drawn and fired, injuring plaintiff. Plaintiff’s intervention in a confrontation with the armed perpetrator does not establish defendant’s entitlement to summary judgement, inasmuch as “[t]he trier of fact must determine whether plaintiffs demeanor and behavior aggressively precipitated the confrontation, to the extent of relieving defendant of responsibility” (McKinnon v Bell Sec., 268 AD2d 220, 221 [2000]). Finally, in response to defendant’s contention that no reasonable security measures could have prevented the shooting, plaintiff submitted the affidavit of an expert who opined that the shooting was reasonably preventable, thus creating an issue of fact (see Jiggets v New York City Hous. Auth., 263 AD2d 426 [1999]). We would therefore affirm the order. Present— Hurlbutt, J.P., Scudder, Kehoe, Gorski and Lawton, JJ.